COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Lawrence Floyd Miller III v. The State of Texas

Appellate case number:    01-15-00261-CR

Trial court case number: 74039

Trial court:              412th Judicial District Court of Brazoria County

Date motion filed:        December 28, 2015

Party filing motion:      Appellant Lawrence Floyd Miller III

       It is ordered that the motion for rehearing is   DENIED      GRANTED.


Judge’s signature:             /s/ Sherry Radack
                          Acting individually    Acting for the Court

Panel consists of: Chief Justice Radack, and Justices Bland and Huddle


Date: January 21, 2016